 



Exhibit 10.02
RESTRICTED SHARE UNITS AGREEMENT
     On September 2, 2005 (the “Grant Date”), Cardinal Health, Inc, an Ohio
corporation (the “Company”), has granted to Robert D. Walter (“Grantee”) 54,251
Restricted Share Units (the “Restricted Share Units” or “Award”), representing
an unfunded unsecured promise of the Company to deliver common shares, without
par value, of the Company (the “Common Shares”) to Grantee as set forth herein.
The Restricted Share Units have been granted pursuant to the Cardinal Health,
Inc. Amended and Restated Equity Incentive Plan, as amended (the “Plan”), and
shall be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Restricted Share Units
Agreement (this “Agreement”). In the event of a conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. Capitalized terms used in this Agreement which are not
specifically defined shall have the meanings ascribed to such terms in the Plan.
     1. Vesting. Subject to the provisions set forth elsewhere in this
agreement, the Restricted Share Units shall vest in accordance with the
following schedule: 33.33% of the Restricted Share Units shall vest on the first
anniversary of the Grant Date, an additional 33.33% of the Restricted Share
Units shall vest on the second anniversary of the Grant Date, and the final
33.34% of the Restricted Share Units shall vest on the third anniversary of the
Grant Date (each such vesting date, the “Vesting Date” with respect to the
Restricted Share Units scheduled to vest on such date).
     2. Purchase Price. The purchase price of the Restricted Share Units shall
be $0.00.
     3. Transferability. The Restricted Share Units shall not be transferable.
     4. Termination of Service. Unless otherwise determined by the Committee at
or after grant or termination, and except as set forth below, if Grantee’s
Continuous Service (as hereinafter defined) to the Company and its subsidiaries
(collectively, the “Cardinal Group”) terminates prior to the Vesting Date, with
respect to an unvested Restricted Share Unit, such Restricted Share Unit shall
be forfeited by Grantee. If Grantee’s Continuous Service terminates prior to the
vesting in full of the Restricted Share Units by reason of Grantee’s death or
disability (as defined in the Plan), then the restrictions with respect to a
ratable portion of any unvested Restricted Share Units shall lapse and such
ratable portion shall not be forfeited. Such ratable portion shall be determined
separately with respect to the Restricted Share Units scheduled to vest on each
applicable Vesting Date, and shall be an amount equal to the number of
Restricted Share Units scheduled to vest on such Vesting Date multiplied by a
fraction, the numerator of which is the number of days from the Grant Date
through the date of such death or disability, and the denominator of which is
the number of days from the Grant Date through such Vesting Date. For purposes
of this Agreement, the term “Continuous Service” shall mean the absence of any
interruption or termination of service as an employee or director of any entity
within the Cardinal Group.

 



--------------------------------------------------------------------------------



 



     5. Triggering Conduct/Competitor Triggering Conduct. As used in this
Agreement, “Triggering Conduct” shall include disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Cardinal Group any confidential information, trade secrets or other business
sensitive information or material concerning the Cardinal Group; violation of
Company policies, including conduct which would constitute a breach of any of
the Certificates of Compliance with Company Policies and/or the Certificates of
Compliance with Company Business Ethics Policies signed by Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to the termination of Grantee’s employment with
the Cardinal Group; any action by Grantee and/or his or her representatives that
either does or could reasonably be expected to undermine, diminish or otherwise
damage the relationship between the Cardinal Group and any of its customers,
potential customers, vendors and/or suppliers that were known to Grantee; and
breaching any provision of any employment or severance agreement with a member
of the Cardinal Group. As used in this Agreement, “Competitor Triggering
Conduct” shall include, either during Grantee’s employment or within one year
following Grantee’s termination of employment with the Cardinal Group, accepting
employment with or serving as a consultant or advisor or in any other capacity
to an entity that is in competition with the business conducted by any member of
the Cardinal Group (a “Competitor”), including, but not limited to, employment
or another business relationship with any Competitor if Grantee has been
introduced to trade secrets, confidential information or business sensitive
information during Grantee’s employment with the Cardinal Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.
     6. Special Forfeiture/Repayment Rules. For so long as Grantee continues as
an employee with the Cardinal Group and for three years following Grantee’s
termination of employment with the Cardinal Group regardless of the reason,
Grantee agrees not to engage in Triggering Conduct. If Grantee engages in
Triggering Conduct during the time period set forth in the preceding sentence or
in Competitor Triggering Conduct during the time period referenced in the
definition of “Competitor Triggering Conduct” set forth in Paragraph 5 above,
then:
     (a) any Restricted Share Units that have not yet vested or that vested
within the Look-Back Period (as defined below) with respect to such Triggering
Conduct or Competitor Triggering Conduct and have not yet been settled by a
payment pursuant to Paragraph 7 hereof shall immediately and automatically
terminate, be forfeited, and cease to exist; and
     (b) Grantee shall, within 30 days following written notice from the
Company, pay to the Company an amount equal to (x) the aggregate gross gain
realized or obtained by Grantee resulting from the settlement of all Restricted
Share Units pursuant to Paragraph 7 hereof (measured as of the settlement date
(i.e., the market value of the Restricted Share Units on such settlement date))
that have already been settled and that had vested at any time within three
years prior to the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00.
If Grantee engages

2



--------------------------------------------------------------------------------



 



only in Competitor Triggering Conduct, then the Look-Back Period shall be
shortened to exclude any period more than one year prior to Grantee’s
termination of employment with the Cardinal Group, but including any period
between the time of Grantee’s termination and the time of Grantee’s engaging in
Competitor Triggering Conduct. Grantee may be released from Grantee’s
obligations under this Paragraph 6 if and only if the Committee (or its duly
appointed designee) determines, in writing and in its sole discretion, that such
action is in the best interests of the Company. Nothing in this Paragraph 6
constitutes a so-called “noncompete” covenant. This Paragraph 6 does, however,
prohibit certain conduct while Grantee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Grantee’s acceptance of employment with a Competitor. Grantee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this Paragraph 6 and
Grantee’s continuing obligations contained herein. No provision of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Grantee may be a party, including, but not limited to,
any of the Certificates of Compliance with Company Policies and/or the
Certificates of Compliance with Company Business Ethics Policies; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Grantee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Grantee acknowledges and agrees that the provisions contained in this Agreement
are being made for the benefit of the Company in consideration of Grantee’s
receipt of the Restricted Share Units, in consideration of employment, in
consideration of exposing Grantee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Grantee further
acknowledges that the receipt of the Restricted Share Units and execution of
this Agreement are voluntary actions on the part of Grantee and that the Company
is unwilling to provide the Restricted Share Units to Grantee without including
the restrictions and covenants of Grantee contained in this Agreement. Further,
the parties agree and acknowledge that the provisions contained in Paragraphs 5
and 6 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.
     7. Payment. Subject to the provisions of Paragraphs 5 and 6 of this
Agreement, on the 6-month anniversary of the first date on which Grantee ceases
to be an employee of the Company, or, to the extent permitted by Treasury
Regulations promulgated under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) on such other date as may be approved by the Committee
as to all or any portion of the Restricted Share Units, Grantee shall be
entitled to receive from the Company (without any payment on behalf of Grantee
other than as described in Paragraph 11) the Common Shares represented by such
Restricted Share Units; provided, however, that, subject to the next sentence,
in the event that some or all of the Restricted Share Units vest prior to the
applicable Vesting Date as a result of the death or disability of Grantee or as
a result of a Change of Control, Grantee shall be entitled to receive the
corresponding Common Shares from the Company on the date of such vesting.
Notwithstanding

3



--------------------------------------------------------------------------------



 



the proviso of the preceding sentence, if Restricted Share Units vest as a
result of the occurrence of a disability or a Change of Control under
circumstances where such occurrence would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, such proviso shall not apply and Grantee shall be entitled to
receive the corresponding Common Shares from the Company on the date that would
have applied absent such proviso. Elections to defer receipt of the Common
Shares beyond the date of settlement provided herein may be permitted in the
discretion of the Committee pursuant to procedures established by the Committee
in compliance with the requirements of Section 409A of the Code.
     8. Dividends. Grantee shall not receive cash dividends on the Restricted
Share Unit but instead shall, with respect to each Restricted Share Unit,
receive a cash payment from the Company on each cash dividend payment date with
respect to the Common Shares with a record date between the Grant Date and the
earlier of the forfeiture of such unit in accordance with the terms hereof or
the settlement of such unit pursuant to Paragraph 7 hereof, such cash payment to
be in an amount equal to the dividend that would have been paid on the Common
Share represented by such unit.
     9. Right of Set-Off. By accepting these Restricted Share Units, Grantee
consents to a deduction from, and set-off against, any amounts owed to Grantee
by any member of the Cardinal Group from time to time (including, but not
limited to, amounts owed to Grantee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Cardinal Group by Grantee
under this Agreement.
     10. No Shareholder Rights. Grantee shall have no rights of a shareholder
with respect to the Restricted Share Units, including, without limitation,
Grantee shall not have the right to vote the Common Shares represented by the
Restricted Share Units.
     11. Withholding Tax. The Company shall have the right to require Grantee to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Restricted Share Units (including the amount of any
taxes which the Company is required to withhold with respect to the cash
payments described in Paragraph 8 hereof) or, in lieu thereof, to retain, or
sell without notice, a sufficient number of Common Shares to cover the amount
required to be withheld. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Common Shares, the amount withheld shall not
exceed the minimum required by applicable law and regulations. The Company shall
have the right to deduct from all cash payments paid pursuant to Paragraph 8
hereof the amount of any taxes which the Company is required to withhold with
respect to such payments.
     12. Beneficiary Designation. Grantee may designate a beneficiary to receive
any Common Shares to which the Grantee is entitled with respect to the
Restricted Share Units which vest as a result of Grantee’s death.
Notwithstanding the foregoing, if Grantee engages in Triggering Conduct or
Competitor Triggering Conduct as herein defined, the Restricted Share Units
subject to such beneficiary designation shall be subject to the Special
Forfeiture/Repayment Rules and the Company’s Right of Set-Off or other right of
recovery set

4



--------------------------------------------------------------------------------



 



forth in this Agreement, and all rights of the beneficiary shall be subordinated
to the rights of the Company pursuant to such provisions of this Agreement.
Grantee acknowledges that the Company may exercise all rights under this
Agreement and the Plan against Grantee and Grantee’s estate, heirs, lineal
descendants and personal representatives and shall not be limited to exercising
its rights against Grantee’s beneficiary.
     13. Employment Agreement. Pursuant to Section 3(b)(iii) of the Amended and
Restated Employment Agreement between the Company and Grantee, dated February 1,
2004 (the “Employment Agreement”), Grantee is entitled to a specified value of
stock options during each year of the Employment Period (as defined in the
Employment Agreement). Grantee acknowledges that the Restricted Share Units
granted hereunder, in tandem with the grant as of the date hereof by the Company
to the Grantee of an option to purchase 379,759 Common Shares, satisfy in full
the Company’s obligation under Section 3(b)(iii) of the Employment Agreement
with respect to the current year of the Employment Period. Section 5 of the
Employment Agreement sets forth certain rules in respect of treatment of
restricted share units upon the Grantee’s termination of employment, and
Sections 9(e) and 9(i) of the Employment Agreement set forth certain rules in
respect of the application of restrictive covenants set forth in restricted
share unit agreements to the Grantee. The parties acknowledge that such rules
set forth in the Employment Agreement apply to the Restricted Share Units
granted hereunder, and further acknowledge that in the event of any conflict
between such rules and the terms of this Agreement, such rules shall govern.
     14. Governing Law/Venue. This Agreement shall be governed by the laws of
the State of Ohio, without regard to principles of conflicts of law, except to
the extent superceded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Share
Units and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Ohio. In addition, all legal actions
or proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of such courts. Grantee
acknowledges that the covenants contained in Paragraphs 5 and 6 of this
Agreement are reasonable in nature, are fundamental for the protection of the
Company’s legitimate business and proprietary interests, and do not adversely
affect Grantee’s ability to earn a living in any capacity that does not violate
such covenants. The parties further agree that in the event of any violation by
Grantee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this Agreement, the Cardinal Group shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Grantee, and Grantee hereby waives any requirement for the securing
or posting of any bond in connection with such remedy, without prejudice to the
rights and remedies afforded the Cardinal Group hereunder or by law. In the
event that it becomes necessary for the Cardinal Group to institute legal
proceedings under this Agreement, Grantee shall be responsible to the

5



--------------------------------------------------------------------------------



 



Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
     15. Action by the Committee. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this Agreement and with regard to
any and all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Cardinal Group designated by
the Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement, including, without
limitation, whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.
     16. Prompt Acceptance of Agreement. The Restricted Share Units grant
evidenced by this Agreement shall, at the discretion of the Committee, be
forfeited if this Agreement is not executed by Grantee and returned to the
Company within 30 days of the Grant Date set forth below.
     17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Share Units grant under and
participation in the Plan or future Restricted Share Units that may be granted
under the Plan by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and, if requested, to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

            CARDINAL HEALTH, INC.
    DATE OF GRANT: September 2, 2005  By:   /s/ Anthony J. Rucci       Its:
Executive Vice President & President        of Strategic Corporate Resources   

6



--------------------------------------------------------------------------------



 



         

ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent Annual Report on Form 10-K and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated September 2, 2005 pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents and warrants to the Company that he or she is purchasing the
Restricted Share Units for his or her own account, for investment, and not with
a view to or any present intention of selling or distributing the Restricted
Share Units either now or at any specific or determinable future time or period
or upon the occurrence or nonoccurrence of any predetermined or reasonably
foreseeable event; and (d) agrees that no transfer of the Common Shares
delivered in respect of the Restricted Share Units shall be made unless the
Common Shares have been duly registered under all applicable Federal and state
securities laws pursuant to a then-effective registration which contemplates the
proposed transfer or unless the Company has received a written opinion of, or
satisfactory to, its legal counsel that the proposed transfer is exempt from
such registration.

     
/s/ Robert D. Walter
 
Grantee’s Signature
   
 
   
9/2/05
 
Date
   

7